Title: From Thomas Jefferson to Robert Bailey, 9 December 1802
From: Jefferson, Thomas
To: Bailey, Robert


          
            Sir
            Washington Dec. 9. 1802.
          
          A friend of mine in France has asked of me to procure the seeds and plants below mentioned. as this may not be out of your line, and the plants abound in this neighborhood, I will ask the favor of you to make the collection, and pack them well and properly for the sea, labelling each article so substantially as not to be erased. the sooner they are ready the better. should you not have the convenience of having the boxes made, and will send me a note of the sizes, they shall be made here. Accept my best wishes for yourself & family
          
            Th: Jefferson
          
          
          
            black walnuts. half a bushel
            seeds of the Poplar (Liriodendron) half a bushel.
            Cedar berries 1. ℔
            acorns of every kind. half a bushel to be packed in dry bran.
            Sassafras seed. 1. ℔
            Swamp laurel. 1. ℔.
            Dogwood ½ ℔
            white ash seed ½ ℔
            Catalpa seed ½ ℔
            wild roses of every kind. ½ bushel of seed.
            ──────────
            
            
              
                12 plants of sassafras.
                }
                to be packed in moss, in a box
              
              
                12. do. of swamp laurel
              
              
                12 do. of Dogwood
              
            
          
        